Citation Nr: 0332577	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-01 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a November 2001 rating 
decision by the Pittsburgh, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The record reflects that in January 2002, the RO attempted to 
comply with the notification requirements of the VCAA.  
However, the notification is defective because the veteran 
was informed that the requested evidence and information 
should be submitted within 60 days rather than the one-year 
period provided by 38 U.S.C.A. § 5103(b).  See Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, - 7009, -7010, (Fed Cir., Sep. 22, 
2003). 

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

With regard to the veteran's claim for a TDIU, the veteran's 
service-connected disabilities are post-traumatic stress 
disorder (PTSD) (evaluated as 30 percent disabling), 
residuals of cold injury to the right foot (20 percent 
disabling), residuals of cold injury to the left foot (20 
percent disabling), tinnitus (10 percent disabling), 
residuals of tonsillitis (noncompensable) and hearing loss 
disability (noncompensable).  The veteran contends that these 
service- connected disabilities, PTSD in particular, prevent 
him from engaging in substantially gainful employment.

The record reflects that the veteran was most recently 
afforded a VA psychiatric examination for compensation 
purposes in January 2001.  The examiner concluded that the 
veteran's psychiatric symptoms were productive of moderate, 
intermittent difficulties in the veteran's ability to perform 
tasks and activities.  After the claims folder was forwarded 
to the Board, the veteran submitted VA progress notes dated 
in August and September 2003.  These records reflect that the 
veteran reported an increase in severity of his PTSD symptoms 
and the assessment of a clinical psychologist that the 
veteran's PTSD symptoms had increased in severity.  
Significantly, the clinical psychologist assigned a global 
assessment of functioning score of 45.  A score of 41-50 is 
assigned where there are serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

In written argument submitted to the Board in November 2003, 
the veteran's representative essentially argued that the 
veteran's PTSD is more disabling than is reflected by the 
assigned evaluation of 30 percent.  This claim for an 
increased schedular evaluation should be addressed by the RO 
before the Board decides the issue on appeal.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:  
1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103 for the issue on 
appeal and the claim for an increased 
evaluation for PTSD.  It should also 
inform him that any evidence and 
information submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's letter 
and that he should inform the RO if he 
desires to waive the one-year period for 
response.

2.  The RO should also undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If it is 
unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include ordering the examination below.

4.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
to determine the current severity of the 
veteran's service-connected PTSD.  The 
veteran should be properly notified of 
the examination and of the consequences 
of his failure to appear.  The claims 
file, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

The examiner should identify all 
current manifestations of the 
service-connected psychiatric 
disability.  

The examiner should also provide an 
opinion concerning the current 
degree of social and industrial 
impairment resulting from the 
service-connected psychiatric 
disability, to include whether it 
renders the veteran unemployable.  
In addition, the examiner should 
provide a global assessment of 
functioning score with an 
explanation of the significance of 
the score assigned. 

To the extent possible, the 
manifestations of the service-
connected psychiatric disability 
should be distinguished from those 
of any other psychiatric disorder 
found to be present.  In addition, 
the examiner should provide an 
opinion with respect to each 
additional acquired psychiatric 
disorder found to be present, if 
any, whether it represents a 
progression of the previously 
diagnosed PTSD or a separate 
disorder.  If it is determined to 
represent a separate disorder, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service or 
was caused or worsened by the 
service-connected psychiatric 
disability.  

The rationale for all opinions expressed 
must also be provided.

5.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the current degree of severity 
of his other service-connected 
disabilities.  The veteran should be 
properly notified of the examination and 
of the consequences of his failure to 
appear.  The claims file, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated studies should 
be performed.  The examiner should 
identify the current manifestations of 
the service-connected disabilities and 
provide an opinion concerning the impact 
of these disabilities on the veteran's 
ability to maintain substantially gainful 
employment.  The rationale for the 
opinion must also be provided. 

6.  Then, the RO should adjudicate the 
claim for an increased rating for PTSD 
and inform the veteran of his appellate 
rights with respect to this decision.

7.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




